Citation Nr: 1829240	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-39 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left inguinal hernia disability.  

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for Crohn's disease.

5.  Entitlement to service connection for a psychiatric disorder claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to September 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A left inguinal hernia disability that required surgical repair was first manifest in service.  

2.  The evidence is in equipoise as to whether bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

3.  The evidence is in equipoise as to whether tinnitus is caused by the Veteran's bilateral hearing loss.

4.  The Veteran does not have a current Crohn's disease disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of left inguinal hernia disability are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017). 

3.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

4.  The criteria for service connection for Crohn's disease are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Organic disease of the nervous system, which includes sensorineural hearing loss and tinnitus, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient for service connection if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For VA compensation and pension purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Left Inguinal Hernia

Based on the evidence, the Board finds that service connection is warranted for residuals of a left inguinal hernia.  A left inguinal hernia was found on service discharge examination in 1986 and repaired post-service in May 1988.  An October 2015 VA treatment record notes the Veteran has a scar in the midline of the abdomen.  As the record reflects that he underwent a hernia repair surgery for the left inguinal hernia which was first manifest in service, the Board resolves any reasonable doubt in the Veteran's favor and finds that the scar on the abdomen is for the hernia repair.  As such, service connection is warranted for residuals of left inguinal hernia disability, including a scar on the abdomen.  



Bilateral Hearing Loss and Tinnitus

The Board finds that competent, credible, and probative evidence establishes that that Veteran's bilateral hearing loss is etiologically related to the Veteran's active service.   

Puretone threshold levels on May 2011 VA examination reflected bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran has reported experiencing ringing in his ears, thus, he has a current disability of tinnitus. 

The Board finds that the Veteran experienced an in-service injury, exposure to hazardous noise.  The Veteran has alleged that he had noise exposure from his military occupational specialty (MOS) of infantryman.  The Board finds the Veteran's reports of exposure to hazardous noise due to his MOS as an infantryman to be competent and credible as his service personnel records indicate that this was his MOS.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  The VA's Duty MOS Noise Exposure Listing reflects that the MOS of infantryman has a high probability of noise exposure.  M21-1MR, III.iv.4.B.4.e.  Therefore, the Board finds the Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service. 

On May 2011 VA examination, the Veteran asserted that he has had continuous symptoms of bilateral hearing loss for 26 years, which would indicate that symptoms began during the Veteran's service in about 1985.  The Board finds the Veteran competent and credible with regard to his claim of experiencing symptoms of bilateral hearing loss in service and continuity of symptoms since service.  There is evidence the Veteran had noise exposure in service.  His assertion that the bilateral hearing loss began during service is consistent with the circumstances of service.   

The VA examiner in May 2011 indicated that it was less likely than not that the Veteran's current hearing loss and tinnitus are related to his occupational specialty as an infantryman during service.  The examiner noted that although the Veteran was an infantryman by specialty, he was not exposed to combat noise, although aircraft noise was significant.  The examiner found it most important that his audiometry on service discharge examination did not show any loss of hearing and that following service, he continued to be exposed to noise while performing construction jobs and recreational hunting.  The Veteran had indicated he felt his hearing to be worse in the past 5 years, which would not have any relationship to service.   

The Board acknowledges that the May 2011 VA examiner found that the Veteran's bilateral hearing loss was less likely than not caused by noise exposure during his military service.  However, the VA examiner's rationale is inadequate as it relied solely upon the lack of hearing loss being shown at separation and did not consider the Veteran's competent statements regarding experiencing a continuity of decreased hearing since service in developing the opinion.  As the rationale is inadequate, the May 2011 VA opinion has little probative value.  There are no other medical opinions of record. 

In sum, the Veteran has been diagnosed with bilateral hearing loss, and was exposed to hazardous noise in service.  The Board finds the Veteran's statements that he began experiencing decreased hearing in service and has been experiencing hearing loss since service to be competent and credible.  Therefore, they have significant probative value.  As such, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.  

Regarding tinnitus, the VA examiner in May 2011 opined that his tinnitus is associated with his hearing loss.  As such, and as there is no contrary medical opinion, the Board finds that service connection for tinnitus as secondary to the now service-connected bilateral hearing loss is also warranted. 

Crohn's Disease

Based on the evidence, the Board concludes that service connection is not warranted for the claimed Crohn's disease.  The evidence shows that the Veteran was seen in service for biopsy-proven acute colitis, consistent with Crohn's disease.  Service treatment records reflect that it improved from September to October 1982.  He also had viral enteritis in October 1982.  His abdomen was noted to be normal on service discharge examination and Crohn's disease was not noted.  Post-service in August 1985, there was no evidence of Crohn's disease on an anoscopy.  Additionally, there is no competent evidence of record of a current Crohn's disease disability.  In the absence of a current disability, service connection cannot be granted; as such, a preponderance of the evidence is against the claim and it is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

Service connection for residuals of a left inguinal hernia disability is granted.  

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for Crohn's disease is denied.


REMAND

The Veteran has claimed service connection for PTSD, and has reported essentially that he was in fear of hostile military activity during his service in Korea.  He was normal psychiatrically on service discharge examination in 1986, and denied psychiatric symptomatology on VA evaluation in May 1988.  He recently recounted one event during which he reportedly stabbed a North Korean soldier when he came upon him while out on patrol.  Recent diagnoses of record include PTSD, unspecified depressive disorder; and unspecified anxiety disorder.  

His treatment records show that he first started seeking VA psychiatric treatment in 2015.  At the time, he reported a serious motorcycle accident in April 2010, which caused head trauma and a coma for 3 weeks.  He was then charged with DUI and causing serious injuries to another person and was incarcerated for 2 years.  He reported depressive symptoms along with poor concentration and moving and thinking slowly.  He mentioned that while in the Army, he was deployed to Korea as a member of the honor guard and reported that while he was not in specific combat situations, he felt traumatized by the constant tension and potential threats to safety.  He was currently living with his estranged wife awaiting the sale of his house and finding an apartment to live in.  The diagnoses were adjustment disorder with mixed emotional features; PTSD; and TBI.  Prior to this, a November 2010 neuropsychological evaluation report contains a diagnosis of PTSD.  It states that the Veteran met the criteria for a diagnosis of PTSD and became visibly upset and tearful when discussing his past military experiences which were the basis for his PTSD.  It does not mention what those military experiences were, but does mention that the Veteran had been referred by the Brooks Rehabilitation Hospital in Jacksonville, Florida.  An October 2011 letter from Drs. Chessen and Wessells indicates that the Veteran started receiving treatment there in April 2011 for major depressive disorder, PTSD, and mood disorder NOS.  The clinical records of treatment he received from them are not of record and may be helpful to his claim, and so they should be obtained.  Any additional treatment records from the Brooks Rehabilitation Hospital and any other place where the Veteran received mental health care should be obtained.  

The Board finds that a VA examination is needed for this claim, as indicated below.  Beforehand, any additional/updated relevant treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to incorporate into the record any additional/updated relevant treatment records, including all relevant medical records of treatment the Veteran received from the Brooks Rehabilitation Hospital in Jacksonville, Florida; and all clinical records of treatment which he received from Drs. Chessen and Wessells from April 2011 to present.  

2.  Secure and associate with the record any updated VA treatment records from August 2017 to the present.

3.  After completing the above, the Veteran should be scheduled for a VA psychiatric examination.  The claims file must be made available to the examiner for review.  

All current psychiatric disorders should be clearly diagnosed in accordance with official diagnostic criteria of the DSM.  The examiner should clearly indicate whether the criteria for PTSD have been met, and adequately explain why, providing supporting details. 

     a)  If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to the Veteran's fear of hostile military activity on the part of North Korean personnel while he served in Korea. 

     b)  Regardless of whether a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder which is present is causally related to service, to include any service experiences which he claims occurred while he was stationed in Korea.  

A rationale should be provided for all opinions rendered, to include discussion of the relevant information which is contained in the record, as necessary.  
4.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


